DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 5/24/2022, claims 1 – 20 are pending for examination. This action is non-final.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) dated 11/4/2022 and 8/23/2022 are herein reviewed by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of U.S. Patent No. 11,385,782 in view of Vander Broek (US 2015/0213631 A1). 
Claims 1 – 20 of the instant application are rejected under nonstatutory double patenting as being obvious in view of the claims of U.S. Patent No. 11,385,782 and Vander Broek. The claim limitations of claims 1 – 9, 11 – 15, 18, and 20 are found below adjacent the subject matter anticipated by U.S. Patent No. 11,385,782, where language in italics is not taught by the U.S. Patent. Claims 10, 16, 17, and 19 recite language similar to claims 1 – 9, 11 – 15, 18, and 20 and are rejected based upon the same rationale.


	
Instant Application #17/752,113
U.S. Patent No. 11,385,782
1. A method implemented by a computing device, the method comprising: receiving, by the computing device, data describing operation of an online platform, the data including a plurality of metrics;
1. A method implemented by a computing device, the method comprising:
receiving, by the computing device, data describing operation of an online platform, the data including a plurality of metrics monitored automatically and without user intervention;
generating, by the computing device, an operational visual that represents the data, the operational visual including a radar-based visual, the radar-based visual including a heatmap arranging the plurality of metrics and a node representing an initial state of the plurality of metrics within the heatmap, a location of the node from a center of the heatmap based on how the plurality of metrics of the node is anomalous to observed historic data of the plurality of metrics;
generating, by the computing device, an operational visual that represents the data, the operational visual including a radar-based visual, the radar-based visual including a heatmap arranging the plurality of metrics and a node representing an initial state of the plurality of metrics within the heatmap, a distance of the node from a center of the heatmap being based on how respective metrics of the node match observed historic data of the respective metrics; metrics;
rendering, by the computing device, the operational visual;
rendering, by the computing device, the operational visual;
receiving, by the computing device, a user input selecting one or more simulation settings to apply to the operational visual;
receiving, by the computing device, a user input selecting a future point in time;
generating, by the computing device, based at least on the user input, simulated data of a simulated state of the online platform for one or more of the plurality of metrics under the one or more simulation settings selected;
generating, by the computing device based at least on the user input, predicted data of a predicted future state of the online platform for one or more of the plurality of metrics at the future point in time;
(from claim 10) a simulation manager module implemented at least partially in the hardware of the computing device to generate based at least on the user input, simulated data of a simulated state of the online platform for one or more of the plurality of metrics under the simulation setting selected;
updating, by the computing device, the operational visual, based on the simulated data, to represent the simulated state of the online platform;
updating the operational visual, by the computing device, based on the predicted data, to represent the predicted future state of the online platform; and
rendering, by the computing device, the updated operational visual.
rendering, by the computing device, the updated operational visual.
2. The method of claim 1, wherein the user input is received via an interactive slider.
2. The method of claim 1, wherein the user input is received via an interactive slider.
3. The method of claim 1, wherein the operational visual includes an alternative visual that includes a plurality of sections and each section of the plurality of sections is associated with a performance metric, wherein the each section of the plurality of sections is dynamically colored to indicate performance with respect to the performance metric, and dynamically changes colors in real-time as the user input is received.
3. The method of claim 1, wherein the operational visual includes an alternative visual that includes a plurality of sections and each section of the plurality of sections is associated with a KPI, wherein the each section of the plurality of sections is dynamically colored to indicate performance with respect to the KPI, and dynamically changes colors in real-time as the user input is received.
4. The method of claim 1, wherein the plurality of metrics represent performance indicators.

4. The method of claim 1, wherein the plurality of metrics represent key performance indicators (KPIs).
5. The method of claim 4, further comprising: receiving, by the computing device, a user selection of a selected node; and rendering, by the computing device, a web diagram that overlays the operational visual to visualize a representation of a relationship between a performance metric value of the selected node as compared with other performance metric values for the selected node.
5. The method of claim 4, further comprising:
receiving, by the computing device, a user selection of a selected node; and
rendering, by the computing device, a web diagram that overlays the operational visual to visualize a representation of a relationship between a KPI value of the selected node as compared with other KPI values for the selected node.
6. The method of claim 1, wherein the operational visual includes a tree map visual that includes a plurality of sections and each section of the plurality of sections is associated with an attribute used to compose one or more of the plurality of metrics.
6. The method of claim 1, wherein the operational visual includes a tree map visual that includes a plurality of sections and each section of the plurality of sections is associated with an attribute used to compose one or more of the plurality of metrics.
7. The method of claim 6, wherein at least one of a size or a color of a section of the plurality of sections indicates an amount of anomalous activity for the attribute associated with the section.
7. The method of claim 6, wherein at least one of a size or a color of a section of the plurality of sections indicates an amount of anomalous activity for the attribute associated with the section.
8. The method of claim 1, wherein a location of the node on a radar- based visual signals anomalous activity associated with the plurality of metrics as the location of the node moves from a centrally located region of the radar-based visual towards a periphery region of the radar-based visual over time.
8. The method of claim 1, wherein a location of the node on a radar-based visual signals anomalous activity associated with the plurality of metrics as the location of the node moves from a centrally located region of the radar-based visual towards a peripherally located region of the radar-based visual over time.
9. The method of claim 1, wherein a location of the node on a radar-based visual signals normal activity associated with the plurality of metrics as the location of the node remains within a set of centrally located regions of the radar-based visual over time.
9. The method of claim 1, wherein a location of the node on a radar-based visual signals normal activity associated with the plurality of metrics as the location of the node remains within a set of centrally located regions of the radar-based visual over time.
11. The system of claim 10, wherein the operational visual is generated using an unsupervised artificial neural network algorithm that projects high-dimensional data onto a two-dimensional map.
11. The system of claim 10, wherein the operational visual is generated using an unsupervised artificial neural network algorithm that projects high-dimensional data onto a two-dimensional map.
12. The system of claim 11, wherein the unsupervised artificial neural network algorithm comprises a self-organizing map (SOM) algorithm that accounts for time-series data and alters an output representation so that a symmetric radar- based visual is displayed.
12. The system of claim 11, wherein the unsupervised artificial neural network algorithm comprises a self-organizing map (SOM) algorithm that accounts for time-series data and alters an output representation so that a symmetric radar-based visual is displayed.
13. The system of claim 10, wherein the user input is a recognized gesture or utterance.
13. The system of claim 10, wherein the user input is a recognized gesture or utterance.
14. The system of claim 10, wherein the one or more simulation settings includes a traffic simulation setting.
14. The system of claim 10, wherein the simulation setting is a traffic simulation setting.
15. The system of claim 10, wherein the one or more simulation settings includes a future point in time.
15. The system of claim 10, wherein the simulation setting is a future point in time.
18. The computer-readable storage media of claim 16, wherein the operational visual is generated at least in part by using a multi-agent voting system of Quantile Loss Gradient Boosted Trees (QLGBT) machine learning model-based agents.
18. The computer-readable storage media of claim 16, wherein the operational visual is generated at least in part by using a multi-agent voting system of Quantile Loss Gradient Boosted Trees (QLGBT) machine learning model-based agents.
20. The computer-readable storage media of claim 19, wherein at least one of a size or a color of a section of the plurality of sections indicates an amount of anomalous activity for an attribute associated with the section.
20. The computer-readable storage media of claim 19, wherein at least one of a size or a color of a section of the plurality of sections indicates an amount of anomalous activity for an attribute associated with the section.


	U.S. Patent No. 11,385,782 fails to teach receiving a user input selecting one or more simulation settings to apply to the operational visual.
	However, in analogous art, Vander Broek teaches a user input selecting one or more simulation settings to apply to the operational visual (user may manipulate and select controls of the visualization (Vander Broek Paragraph [0110]) settings may include prediction control which can extrapolate future time periods of metrics based upon the event data (Vander Broek Paragraph [0111])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Vander Broek related to providing a user the ability to forecast network events and apply them to the teachings of U.S. Patent No. 11,036,607 for the purpose of providing analysis for current to future network conditions. One would be motivated as such as this allows data analysts or system administrators to identify, collect, and analyze large quantities of data from network devices distributed throughout a multiple data sources (Vander Broek Paragraph [0004]) and predict future network conditions.
Allowable Subject Matter
Claim 18 is objected to herein as comprising allowable subject matter but depending from a rejected parent claim. If rewritten in independent form to comprise all the subject matter of respective parent claims, claim 18 would be allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10, 13 –17, 19 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Vander Broek (US 2015/0213631 A1) in view of Boehler et al. (US 2018/0173894 A1), hereinafter “Boehler” and further in view of “Radial Heat Map” by Data Viz Project, hereinafter “DVP”.
Regarding claim 1, Vander Broek teaches a method implemented by a computing device, the method comprising: 
receiving, by the computing device, data describing operation of an online platform, the data including a plurality of metrics (data sources in an enterprise system generate event data including network metrics and measurements (Vander Broek Paragraph [0032]) data intake and query system collects the data (Vander Broek Paragraph [0044])); 
generating, by the computing device, an operational visual that represents the data, the operational visual including a visual, the visual including a heatmap arranging the plurality of metrics (generating a heatmap including a matrix of rows and columns comprising unique values such as events against time, wherein the heat map is generated as a visualization comprises the extracted data from the collected machine data (Vander Broek Paragraphs [0049] and [0065])) and a node representing an initial state of the plurality of metrics within the heatmap (visualization rendered across a plurality of time buckets (nodes) each comprising data for a particular time range (Vander Broek Paragraph [0071])); 
rendering, by the computing device, the operational visual (Vander Broek Paragraph [0049]); 
receiving, by the computing device, a user input selecting one or more simulation settings to apply to the operational visual (user may manipulate and select controls of the visualization (Vander Broek Paragraph [0110]) settings may include prediction control which can extrapolate future time periods of metrics based upon the event data (Vander Broek Paragraph [0111])); 
generating, by the computing device, based at least on the user input, simulated data of a simulated state of the online platform for one or more of the plurality of metrics under the one or more simulation settings selected (predicting what the plot of the number of events having the specified value for the field would look like for future time periods based on extrapolating from the actual number of events for time periods for which this is known (Vander Broek Paragraph [0111])); 
updating, by the computing device, the operational visual, based on the simulated data, to represent the simulated state of the online platform (plot the number of events having a given value for a field over a selected time range, as shown in FIG. 11A (Vander Broek Paragraph [0111])); and 
rendering, by the computing device, the updated operational visual (Vander Broek Paragraph [0110]).  
Vander Broek fails to teach of a visual being a radar-based visual including a heatmap and within the visual rendering a node, a location of the node from a center of the heatmap based on how the plurality of metrics of the node is anomalous to observed historic data of the plurality of metrics.
However, in analogous art, Boehler is directed to analyzing data outliers arranged in a data model to identify security risks (Boehler Paragraphs [0023 – 0024]), and plotting outlier data to be readily understood by a user (Boehler Paragraphs [0056 – 0059]). 
Boehler teaches within a visual rendering a node, a location of the node from a center of the visual is based on how the plurality of metrics of the node is anomalous to observed historic data of the plurality of metrics (plotting data points on a graph based upon whether the data point represents an outlier value or a non-outlier (more commonly observed) value, wherein outlier data points are placed in the outlier layer which is further from the center and non-outlier data points are placed in the core layer which is adjacent to the center of the graph (Boehler Paragraph [0059] and Fig. 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Boehler related to mapping objects on a circular map relative to a respective distance from the center of the map based upon their respective network measurements and apply them to the teachings of Vander Broek for the purpose of mapping data points based on whether values are outliers or non-outliers. One would be motivated as such as placing points in specific layers allow for simple classification and re-classification and the identification of anomalous data (Boehler Paragraph [0059]).
Vander Broek and Boehler fail to teach rendering a circular heatmap.
However, in analogous art, DVP teaches rendering a circular heatmap (a radial heatmap is a variation of a heatmap where the table is applied radially, and the map is a graphical representation of data where individual values contained in a matrix are represented as colors (DVP Descriptive Paragraph)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of DVP related to rendering a heat map radially and apply them to the teachings of Vander Broek and Boehler to modify the presentation of the heat map which already comprises data points in a matrix representing the objects as claimed. One would be motivated as such as the radial heat map offers a different graphical representation which may be more readily understood by some users.

Regarding claim 2, Vander Broek, Boehler, and DVP teach the method of claim 1, wherein the user input is received via an interactive slider (Vander Broek Paragraph [0084]).  

Regarding claim 3, Vander Broek, Boehler, and DVP teach the method of claim 1, wherein the operational visual includes an alternative visual that includes a plurality of sections and each section of the plurality of sections is associated with a performance metric (Value table 530 may also include relevant statistics calculated from the event counts for time slots in the row corresponding to the statistics (Vander Broek Paragraph [0085])), 
wherein the each section of the plurality of sections is dynamically colored to indicate performance with respect to the performance metric, and dynamically changes colors in real-time as the user input is received (color gradient, shading, texture, or any other suitable visual indication may be used to indicate the event count represented by a time slot or bucket in the heat map (Vander Broek Paragraph [0082])).  

Regarding claim 4, Vander Broek, Boehler, and DVP teach the method of claim 1, wherein the plurality of metrics represent performance indicators (Value table 530 may also include relevant statistics calculated from the event counts for time slots in the row corresponding to the statistics (Vander Broek Paragraph [0085])).  

Regarding claim 5, Vander Broek, Boehler, and DVP teach the method of claim 4, further comprising: 
receiving, by the computing device, a user selection of a selected node; and 
rendering, by the computing device, a web diagram that overlays the operational visual to visualize a representation of a relationship between a performance metric value of the selected node as compared with other performance metric values for the selected node (Value table 530 may also include relevant statistics calculated from the event counts for time slots in the row corresponding to the statistics (Vander Broek Paragraph [0085]) user controls include, but are not limited to, a menu control, a pop-up window (Vander Broek Paragraph [0084])).  

Regarding claim 6, Vander Broek, Boehler, and DVP teach the method of claim 1, wherein the operational visual includes a tree map visual that includes a plurality of sections and each section of the plurality of sections is associated with an attribute used to compose one or more of the plurality of metrics (Value table 530 may also include relevant statistics calculated from the event counts for time slots in the row corresponding to the statistics (Vander Broek Paragraph [0085]) types of visualizations include … tree maps (Vander Broek Paragraph [0089])).  

Regarding claim 7, Vander Broek, Boehler, and DVP teach the method of claim 6, wherein at least one of a size or a color of a section of the plurality of sections indicates an amount of anomalous activity for the attribute associated with the section (GUI 500 may also allow the user to find potential anomalies or useful patterns (Vander Broek Paragraph [0086])).  

Regarding claim 8, Vander Broek, Boehler, and DVP teach the method of claim 1, wherein a location of the node on a radar- based visual signals anomalous activity associated with the plurality of metrics as the location of the node moves from a centrally located region of the radar-based visual towards a periphery region of the radar-based visual over time (plotting data points on a graph based upon whether the data point represents an outlier value or a non-outlier (more commonly observed) value, wherein outlier data points are placed in the outlier layer which is further from the center and non-outlier data points are placed in the core layer which is adjacent to the center of the graph (Boehler Paragraph [0059] and Fig. 4) Dialog window 545 may update automatically and in real-time as each new heat map square is selected (Vander Broek Paragraph [0092]) inherits motivation to combine from respective parent claim.).  

Regarding claim 9, Vander Broek, Boehler, and DVP teach the method of claim 1, wherein a location of the node on a radar-based visual signals normal activity associated with the plurality of metrics as the location of the node remains within a set of centrally located regions of the radar-based visual over time (plotting data points on a graph based upon whether the data point represents an outlier value or a non-outlier (more commonly observed) value, wherein outlier data points are placed in the outlier layer which is further from the center and non-outlier data points are placed in the core layer which is adjacent to the center of the graph (Boehler Paragraph [0059] and Fig. 4) Dialog window 545 may update automatically and in real-time as each new heat map square is selected (Vander Broek Paragraph [0092]) inherits motivation to combine from respective parent claim.).  

Regarding claim 10, Vander Broek teaches a system comprising: 
a data manager module implemented at least partially in hardware of a computing device to receive data describing operation of an online platform, the data including a plurality of metrics (data sources in an enterprise system generate event data including network metrics and measurements (Vander Broek Paragraph [0032]) data intake and query system collects the data (Vander Broek Paragraph [0044])); 
a visual manager module implemented at least partially in the hardware of the computing device to generate an operational visual that represents the data, the operational visual including a visual, the visual including a heatmap arranging the plurality of metrics and (generating a heatmap including a matrix of rows and columns comprising unique values such as events against time, wherein the heat map is generated as a visualization comprises the extracted data from the collected machine data (Vander Broek Paragraphs [0049] and [0065])) and a node representing an initial state of the plurality of metrics within the heatmap (visualization rendered across a plurality of time buckets (nodes) each comprising data for a particular time range (Vander Broek Paragraph [0071]));
a visual rendering module implemented at least partially in the hardware of the computing device to render the operational visual (Vander Broek Paragraph [0049]); 
a user interface module implemented at least partially in the hardware of the computing device to receive a user input selecting one or more simulation settings to apply to the operational visual (user may manipulate and select controls of the visualization (Vander Broek Paragraph [0110]) settings may include prediction control which can extrapolate future time periods of metrics based upon the event data (Vander Broek Paragraph [0111])); 
a simulation manager module implemented at least partially in the hardware of the computing device to generate based at least on the user input, simulated data of a simulated state of the online platform for one or more of the plurality of metrics under the one or more simulation settings selected (predicting what the plot of the number of events having the specified value for the field would look like for future time periods based on extrapolating from the actual number of events for time periods for which this is known (Vander Broek Paragraph [0111]));
a visual updater module implemented at least partially in the hardware of the computing device to update the operational visual, based on the simulated data, to represent the simulated state of the online platform (plot the number of events having a given value for a field over a selected time range, as shown in FIG. 11A (Vander Broek Paragraph [0111])); and 
a visual re-rendering module implemented at least partially in the hardware of the computing device to render the updated operational visual (Vander Broek Paragraph [0110]).  
Vander Broek fails to teach of a visual being a radar-based visual including a heatmap and within the visual rendering a node, a location of the node from a center of the heatmap based on how the plurality of metrics of the node is anomalous to observed historic data of the plurality of metrics.
However, in analogous art, Boehler is directed to analyzing data outliers arranged in a data model to identify security risks (Boehler Paragraphs [0023 – 0024]), and plotting outlier data to be readily understood by a user (Boehler Paragraphs [0056 – 0059]). 
Boehler teaches within a visual rendering a node, a location of the node from a center of the visual is based on how the plurality of metrics of the node is anomalous to observed historic data of the plurality of metrics (plotting data points on a graph based upon whether the data point represents an outlier value or a non-outlier (more commonly observed) value, wherein outlier data points are placed in the outlier layer which is further from the center and non-outlier data points are placed in the core layer which is adjacent to the center of the graph (Boehler Paragraph [0059] and Fig. 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Boehler related to mapping objects on a circular map relative to a respective distance from the center of the map based upon their respective network measurements and apply them to the teachings of Vander Broek for the purpose of mapping data points based on whether values are outliers or non-outliers. One would be motivated as such as placing points in specific layers allow for simple classification and re-classification and the identification of anomalous data (Boehler Paragraph [0059]).
Vander Broek and Boehler fail to teach rendering a circular heatmap.
However, in analogous art, DVP teaches rendering a circular heatmap (a radial heatmap is a variation of a heatmap where the table is applied radially, and the map is a graphical representation of data where individual values contained in a matrix are represented as colors (DVP Descriptive Paragraph)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of DVP related to rendering a heat map radially and apply them to the teachings of Vander Broek and Boehler to modify the presentation of the heat map which already comprises data points in a matrix representing the objects as claimed. One would be motivated as such as the radial heat map offers a different graphical representation which may be more readily understood by some users.
 
Regarding claim 13, Vander Broek, Boehler, and DVP teaches the system of claim 10, wherein the user input is a recognized gesture or utterance (user to reorder the rows of the heat map visualization by using a drag and drop gesture with a user input device, e.g., a mouse, other type of pointer device, or the user's finger for a touch gesture via a touch-screen display (Vander Broek Paragraph [0083])).  

Regarding claim 14, Vander Broek, Boehler, and DVP teaches the system of claim 10, wherein the one or more simulation settings includes a traffic simulation setting (selecting a prediction control 1112 for predicting what the plot of the number of events having the specified value for the field would look like for future time periods based on extrapolating from the actual number of events (Vander Broek Paragraph [0111]) metrics include network packet data (Vander Broek Paragraph [0032])).  

Regarding claim 15, Vander Broek, Boehler, and DVP teaches the system of claim 10, wherein the one or more simulation settings includes a future point in time (Vander Broek Paragraph [0111]).  
 
Regarding claim 16, Vander Broek teaches a computer-readable storage media comprising instructions that, when executed by one or more processing units, cause a system to perform operations comprising:
receiving data describing operation of an online platform, the data including a plurality of metrics (data sources in an enterprise system generate event data including network metrics and measurements (Vander Broek Paragraph [0032]) data intake and query system collects the data (Vander Broek Paragraph [0044])); 
generating an operational visual that represents the data, the operational visual including a visual, the visual including a heatmap arranging the plurality of metrics (generating a heatmap including a matrix of rows and columns comprising unique values such as events against time, wherein the heat map is generated as a visualization comprises the extracted data from the collected machine data (Vander Broek Paragraphs [0049] and [0065])) and a node representing an initial state of the plurality of metrics within the heatmap (visualization rendered across a plurality of time buckets (nodes) each comprising data for a particular time range (Vander Broek Paragraph [0071])); 
rendering the operational visual (Vander Broek Paragraph [0049]); 
receiving a user input selecting one or more simulation settings to apply to the operational visual (user may manipulate and select controls of the visualization (Vander Broek Paragraph [0110]) settings may include prediction control which can extrapolate future time periods of metrics based upon the event data (Vander Broek Paragraph [0111])); 
generating based at least on the user input, simulated data of a simulated state of the online platform for one or more of the plurality of metrics under the one or more simulation settings selected (predicting what the plot of the number of events having the specified value for the field would look like for future time periods based on extrapolating from the actual number of events for time periods for which this is known (Vander Broek Paragraph [0111])); 
updating the operational visual, based on the simulated data, to represent the simulated state of the online platform (plot the number of events having a given value for a field over a selected time range, as shown in FIG. 11A (Vander Broek Paragraph [0111])); and 
rendering the updated operational visual (Vander Broek Paragraph [0110]).  
Vander Broek fails to teach of a visual being a radar-based visual including a heatmap and within the visual rendering a node, a location of the node from a center of the heatmap based on how the plurality of metrics of the node is anomalous to observed historic data of the plurality of metrics.
However, in analogous art, Boehler is directed to analyzing data outliers arranged in a data model to identify security risks (Boehler Paragraphs [0023 – 0024]), and plotting outlier data to be readily understood by a user (Boehler Paragraphs [0056 – 0059]). 
Boehler teaches within a visual rendering a node, a location of the node from a center of the visual is based on how the plurality of metrics of the node is anomalous to observed historic data of the plurality of metrics (plotting data points on a graph based upon whether the data point represents an outlier value or a non-outlier (more commonly observed) value, wherein outlier data points are placed in the outlier layer which is further from the center and non-outlier data points are placed in the core layer which is adjacent to the center of the graph (Boehler Paragraph [0059] and Fig. 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Boehler related to mapping objects on a circular map relative to a respective distance from the center of the map based upon their respective network measurements and apply them to the teachings of Vander Broek for the purpose of mapping data points based on whether values are outliers or non-outliers. One would be motivated as such as placing points in specific layers allow for simple classification and re-classification and the identification of anomalous data (Boehler Paragraph [0059]).
Vander Broek and Boehler fail to teach rendering a circular heatmap.
However, in analogous art, DVP teaches rendering a circular heatmap (a radial heatmap is a variation of a heatmap where the table is applied radially, and the map is a graphical representation of data where individual values contained in a matrix are represented as colors (DVP Descriptive Paragraph)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of DVP related to rendering a heat map radially and apply them to the teachings of Vander Broek and Boehler to modify the presentation of the heat map which already comprises data points in a matrix representing the objects as claimed. One would be motivated as such as the radial heat map offers a different graphical representation which may be more readily understood by some users.

Regarding claim 17, Vander Broek, Boehler, and DVP teach the computer-readable storage media of claim 16, wherein the plurality of metrics represent performance indicators of a plurality of systems (Value table 530 may also include relevant statistics calculated from the event counts for time slots in the row corresponding to the statistics (Vander Broek Paragraph [0085])).  

Regarding claim 19, Vander Broek, Boehler, and DVP teach the computer-readable storage media of claim 16, wherein the operational visual includes a plurality of sections and each section of the plurality of sections is associated with a performance metric used to compose one or more of the plurality of metrics (Value table 530 may also include relevant statistics calculated from the event counts for time slots in the row corresponding to the statistics (Vander Broek Paragraph [0085])).  

Regarding claim 20, Vander Broek, Boehler, and DVP teach the computer-readable storage media of claim 19, wherein at least one of a size or a color of a section of the plurality of sections indicates an amount of anomalous activity for an attribute associated with the section (GUI 500 may also allow the user to find potential anomalies or useful patterns (Vander Broek Paragraph [0086])).

Claims 11 and 12 are rejected under 35 U.S.C. §103 as being unpatentable over Vander Broek in view of Boehler and DVP and further in view of Alkan et al. (US 2020/0159836 A1), hereinafter “Alkan”.
Regarding claim 11, where Vander Broek, Boehler, and DVP teach the method of claim 10 and the operational visual is generated using an algorithm to project high dimensional data on a two dimensional map (displaying time series data in a two dimensional visualization (Vander Broek paragraph [0089])), Vander Broek, Boehler, and DVP fail to teach using an unsupervised artificial neural network algorithm.  
However, in analogous art, Alkan teaches using an unsupervised artificial neural network algorithm (unsupervised learning includes artificial neural network algorithms as part of a machine learning component (Alkan Paragraph [0084])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Alkan related to using machine learning algorithms and apply them to the known device of Vander Broek, Boehler, and DVP for the purpose of yielding the predictable result of implementing the known technologies behind machine and heuristic analysis to train computer elements to respond in an environment. One would be motivated as such as machine learning allows for devices and algorithms to be cultivated over time based upon constantly received information to better react to network situations.

Regarding claim 12, Vander Broek teaches the system of claim 11, wherein the unsupervised artificial neural network algorithm comprises a self-organizing map (SOM) algorithm that accounts for time-series data and alters an output representation so that a symmetric radar-based visual is displayed (time series event data is extracted and used to generate the visual representation of the heat map (Vander Broek Paragraphs [0036 – 0037] and [0049]) the machine learning algorithms further include self-organizing maps (Boehler Paragraph [0084]) inherits motivation to combine from respective parent claims.).

Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Awad et al. (US 2017/0192872 A1) teaches receiving input data associated with events in a computer network and displaying anomaly data for analysis.
Harutyunyan et al. (US 2019/0026206 A1) teaches sampling monitored data for rendering upon a graphical user interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2454

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454